 Case 17-07025        Doc 123     Filed 07/02/20 Entered 07/06/20 08:34:41           Desc Main
                                   Document     Page 1 of 3



SO ORDERED.

SIGNED this 2 day of July, 2020.




                                                      John T. Laney, III

                                          United States Bankruptcy Judge


                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

In Re:                              *                 Case No. 16-70733-JTL
                                    *
David B. McCutcheon,                *                Chapter 13
                                    *
       Debtor.                      *
____________________________________*
                                    *
Corey Kupersmith,                   *
                                    *                Adversary Proceeding
       Plaintiff,                   *
                                    *                No. 17-07025
v.                                  *
                                    *
David B. McCutcheon,                *
                                    *
       Defendant.                   *

                         ORDER SCHEDULING ADDITIONAL
                     FINAL PRE-TRIAL TELEPHONE CONFERENCE

         The Court held a Final Pre-Trial Conference as scheduled on June 26, 2020. At the

request of counsel, the Court will hold a Final Pre-Trial Conference giving the parties additional

time to prepare the Final Pre-Trial Order as well as providing Defendant’s counsel additional
 Case 17-07025        Doc 123      Filed 07/02/20 Entered 07/06/20 08:34:41            Desc Main
                                    Document     Page 2 of 3



time to be admitted Pro Hac Vice. Therefore, it is hereby

        ORDERED that this matter is hereby scheduled for a Final Pre-Trial Telephone

Conference on July 15, 2020 at 10:15 a.m. and counsel for the parties are directed to be

prepared to receive the Court’s call at their regular telephone number or at such other telephone

number as to which the Court’s courtroom deputy is notified at least one hour prior to said

hearing.

        THE COURT DIRECTS THAT COUNSEL FOR BOTH SIDES CONFER at their

earliest convenience for the purpose of arriving at all possible stipulations and to exchange with

each other the documents that they will offer in evidence. These conferences will be held at a

time prior to the pre-trial conference so that counsel for Plaintiff and Defendant can furnish each

other a written statement of their positions, including a statement of the issues of fact and of law

as respective counsel see them. COUNSEL FOR PLAINTIFF WILL THEN PREPARE A

CONSOLIDATED PRE-TRIAL ORDER AND UPLOAD IT TO THE COURT NO LATER

THAN JULY 13, 2020, having prior thereto furnished opposing counsel with a copy. This pre-

trial order will set out the following:

        (a)     both Plaintiff’s and Defendant’s contentions;

        (b)     the facts established by pleadings and stipulations;

        ( c)    the issues of fact and of law from the view point of Plaintiff and Defendants;

        (d)     list of documents to be offered in evidence;

        (e)      names of the witnesses to be used by each side together with their addresses and
                a statement as to the general subject matter of their testimony;

        (f)     a statement as to which party has the burden of proof;



                                                  2
Case 17-07025   Doc 123     Filed 07/02/20 Entered 07/06/20 08:34:41            Desc Main
                             Document     Page 3 of 3



    (g)   sections, and subsections thereof, of the Bankruptcy Code and Rules of
          Bankruptcy Procedure and other statutes and rules which will be applicable to the
          issues; and

    (h)   any questions of admissibility of evidence and any additional matters to aid in the
          disposition of the case.

    THE ATTORNEYS WHO WILL TRY THE CASE WILL ATTEND THE PRE-TRIAL

CONFERENCE.

                                   END OF ORDER




                                           3
